DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 09/26/2022 has been entered. Claims 2, 6, 10, 13, 15-19, and 24 are cancelled. Claims 1, 3-5, 7-9, 11, 12, 14, 20-23, and 25 are pending in this application. Claims 20-23 and 25 are withdrawn. Claims 1, 3-5, 7-9, 11, 12, and 14 are currently under examination.   

Priority
This application is a 371 of PCT/EP2018/079030 10/23/2018 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 18162206.9 filed on 03/16/2018 and  EUROPEAN PATENT OFFICE (EPO) 17198129.3 filed on 10/24/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I invention (claims 1-14) in the reply filed on 09/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The elected invention now reads on amended claims 1, 3-5, 7-9, 11, 12, and 14. Amended claims 21 and 22 are directed to a method of using, which is distinct from the Group I invention of method of making, and thus claims 21 and 22 remain grouped with claims 20, 23, and 25 as indicated in the Requirement for Restriction/Election mailed on 07/26/2022. Claims 20-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022. Thus, claims 1, 3-5, 7-9, 11, 12, and 14 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/30/2020 has been considered.

Claim Objections
Claims 1, 3-5, and 7 are objected to because of the following informalities: In claim 1, change the incorrect recitation “method for preparing a sample” (line 1) to “method for preparing an assay,” because the amount of Selenoprotein P and/or fragments thereof cannot be obtained without an assay; and insert the missing comma “,” immediately before the recitation “wherein” (line 9).  In claim 3, insert the missing comma “,” immediately before the recitation “wherein” (line 1). In claim 4, change the incorrect recitation “method for preparing a sample” (line 1) to “method for preparing an assay” because the amount of Selenoprotein P and/or fragments thereof cannot be obtained without an assay; insert the missing comma “,” immediately before the recitation “wherein” (lines7 and 14); and replace the incorrect recitation “calculating receiver” (line 10) with “creating receiver”. In claim 5, insert the missing phrase “, wherein” immediately after the recitation “claim 4” (line 3). In claim 7, change the incorrect recitation “has not experience” (line 3) to “has not experienced”; and replace the incorrect recitation “and said cardiovascular mortality is selected from cardiovascular death related to myocardial infarction, stroke and acute heart failure” (lines 5-7) with “and cardiovascular mortality related to myocardial infarction, stroke or acute heart failure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 depends from claim 4.
Claim 4 recites the limitation “(ROC curves), plotting the value of a variable versus its relative frequency in the population of subjects who did not develop the condition, and in a population of subjects who did develop the condition” (lines 10-13) and “in said population of subjects who did develop the condition” (lines 15 to 16). It is unclear what the relationship of ROC curves to plotting the value of a variable is. It is also not clear what the “variable” and “condition” are. Applicant is advised to change the above recitations to “(ROC curves) for a cardiovascular condition by plotting true positive rate (sensitivity, calculated as relative number of subjects who did develop the condition) versus false positive rate (1 - specificity, in which the specificity is calculated as relative number of a reference population who did not develop the condition) according to a selected threshold for the amount of Selenoprotein P and/or fragments thereof bound to said binder” and “in said reference population”, respectively. 
Claim 11 recites the limitation "said level" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to delete the recitation “level and/or” (line 3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(I) Claims 1, 3, 7, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollenbach et al. (Journal of Trace Elements in Medicine and Biology 22:24–32, 2008, hereinafter referred to as Hollenbach ‘2008).
With regard to structural limitations “a method comprising preparing a sample comprising bodily fluid (or whole blood, plasma, or serum) from a subject (or said subject has not experienced a first cardiovascular event; or said subject does not suffer from diabetes mellitus) and a binder (for example, antibody; or said Selenoprotein P and/or fragments thereof is bound to said binder via SEQ ID No.2) to Selenoprotein P and/or fragments thereof wherein the amount of Selenoprotein P and/or fragments thereof bound to said binder in said sample is below 5.5 mg/L (or below 4.0 mg/L)” (claims 1, 3, 7, 9, 12, and 14):
Hollenbach ‘2008 disclosed a schematic drawing of selenoprotein P (SePP) and position of the antibodies developed. Human SePP consists of 381 amino acids and carries a signal peptide (SP) at the N-terminus (Fig. 1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . Antibodies obtained from immunization with PEC9 (ESQDQSSLC) and PGA14 (LGSSELSENQQPGA) peptides turned out to work most specific for SePP detection. A chemiluminescence sandwich immunoassay was established with coated tubes. Serum samples from 318 healthy individuals were collected. All blood samples were obtained with peripheral venipuncture. Stability of the analyte was tested in serum and plasma from five different individuals. In the 318 healthy individuals (145 men and 173 women) tested, median SePP concentrations were 3.04 mg/L (range, 2.6–3.4mg/L; 95% confidence interval, 2.98–3.12mg/L) (page 25, Fig. 1; page 26, left col., para. 3; right col., para. 4; page 27, right col., para. 3; page 28, left col., para. 2; right col., para. 1).
Thus, these teachings of Hollenbach ‘2008 anticipate Applicant’s claims 1, 3, 7, 9, 12, and 14.

(II) Claims 1, 3, 7, 8, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (Nutrition Research 29:94–99, 2009, hereinafter referred to as Koyama ‘2009, also listed in IDS filed on 04/30/2020), evidenced by Andoh et al. (Nutrition 21:574–579, 2005, hereinafter referred to as to Andoh ‘2005).
With regard to structural limitations “a method comprising preparing a sample comprising bodily fluid (or whole blood or serum) from a subject (or said subject has not experienced a first cardiovascular event; or said subject is a current smoker; or said subject does not suffer from diabetes mellitus) and a binder (for example selenium, or determined by mass spectroscopy) to Selenoprotein P and/or fragments thereof wherein the amount of Selenoprotein P and/or fragments thereof bound to said binder in said sample is below 5.5 mg/L (or below 4.0 mg/L)” (claims 1, 3, 7, 8, 11, 12, and 14):
Koyama ‘2009 disclosed that blood samples collected from 30 controls and 30 initial stroke victims between 1992 and 1994 were analyzed for total serum selenium and selenium-containing protein distribution. Selenium-containing proteins, including selenoprotein P, were separated using 2 high-performance liquid chromatography columns in tandem and detected by inductively coupled plasma–mass spectrometry. Serum selenoproteins levels in patients who had a stroke are compared with those of matched healthy controls. From a health examination in 1992, subjects who were taking antihypertensive medication, those who had a history of stroke, and those who had atrial fibrillation were excluded to avoid the effects of these risk factors. Subjects were also excluded if their blood pressure and high-density lipoprotein cholesterol (HDL-C) were out of the reference range. The number of current tobacco smokers and regular alcohol consumers in the stroke cases was compared with that among the controls. Table 2. Total selenium concentrations and the distribution of selenium in serum in stroke cases (n = 30) and controls (n = 30): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  (page 94, Abstract; page 95, left col., para. 3 and 5; page 96, left col., para. 3 and Table 2). Andoh ‘2005 (cited here as evidence only) disclosed serum selenoprotein-P levels (mean ± standard deviation 3.4 ± 0.8 µg/mL) and serum Se concentration (13.2 ± 2.1 µg/dL) in healthy controls (n= 20) from a Japanese population. Fig. 1 illustrates a correlation between the serum levels of selenoprotein-P and selenium (n = 70) (page 576, right col., para. 2; left col., Fig. 1; page 577, left col., para. 2).
Thus, these teachings of Koyama ‘2009 as evidenced by Andoh ‘2005 anticipate Applicant’s claims 1, 3, 7, 8, 11, 12, and 14 because both Koyama ‘2009 and Andoh ‘2005 analyze serum selenoprotein P from a healthy Japanese population and would achieve the same intended results, including “the amount of Selenoprotein P and/or fragments thereof bound to said binder in said sample is below 5.5 mg/L (or below 4.0 mg/L)”. 

(III) Claims 1, 3-5, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimokawa et al. (WO 2015/163098, published on October 29, 2015 and provided here with US 2017/0089924 for English translation and citation, hereinafter referred to as Shimokawa ‘098).
With regard to structural limitations “a method comprising preparing a sample comprising bodily fluid (or whole blood, plasma, or serum) from a subject (or said subject has not experienced a first cardiovascular event; or said subject does not suffer from diabetes mellitus) and a binder (for example, antibody) to Selenoprotein P and/or fragments thereof wherein the amount of Selenoprotein P and/or fragments thereof bound to said binder in said sample is below 5.5 mg/L (or below 4.0 mg/L)” (claims 1, 3-5, 7, 12, and 14), and “the amount of Selenoprotein P and/or fragments thereof bound to said binder in said sample is below a predetermined threshold, wherein said predetermined threshold is provided by the following process: creating receiver operating characteristic curves (ROC curves) for a cardiovascular condition, wherein the predetermined threshold is the median level of Selenoprotein P and/or fragments thereof bound to said binder in said reference population” (claim 4):
Shimokawa ‘098 disclosed a procedure for treating pulmonary hypertension and/or preventing progression of a cardiovascular disease. A thorough examination of the presence or absence of a cardiovascular disease and/or identification of a lesion by a thorough examination, such as cardiac catheterization or angiography (including X-ray angiography, computed tomographic (CT) angiography, and nuclear magnetic resonance (MR) angiography). Presence or absence of and/or the risk of pulmonary hypertension can be assessed, based on the measured concentration of selenoprotein P protein in samples. A predetermined cutoff value can be used as assessment criteria. The cutoff value include a median or mean value in pulmonary hypertension or a value determined based on ROC curve analysis (e.g., Youden's index). When the concentration of selenoprotein P protein is used as an indicator, the cutoff value can be set to, for example, about 10 μg/ml. The concentration of selenoprotein P protein in healthy subjects is usually in the range of about 3 to 8 μg/ml. The sample is preferably a blood sample derived from the subject. Specific examples of the blood sample include blood (whole blood), blood-derived serum and plasma. Preferable means for measuring the blood concentration of selenoprotein P protein include immunoassay using an antibody specifically detecting selenoprotein P protein (i.e., an antibody specifically binding to selenoprotein P protein) (including full length of antibody (immunoglobulin protein) molecules and fragments such as F(ab) and F(ab')2). (page 10/11, [0085 and 0086]; page 9/11, [0063-0065]; page 8/11, [0047 and 0060]). FIG. 3 shows the results of measuring the plasma concentration of selenoprotein P protein in pulmonary hypertension patients (PH, n=203) and Non-pulmonary hypertension control patients (Control, n=20): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (page7/11, [0033]; 4/11. Fig. 3). 
Thus, these teachings of Shimokawa ‘098 anticipate Applicant’s claims 1, 3-5, 7, 12, and 14 because the ROC curve reads on “ROC curves for a cardiovascular condition by plotting true positive rate (sensitivity, calculated as relative number of subjects who did develop the condition) versus false positive rate (1 - specificity, in which the specificity is calculated as relative number of a reference population who did not develop the condition) according to a selected threshold for the amount of Selenoprotein P and/or fragments thereof bound to said binder”, required by claim 4, and Fig. 3 shows less than 5000 ng/ml plasma selenoprotein P in the non-PH control patients. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7, 9, 11, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 10, and 14 of copending Application No. 17/415,242 (Bergmann et al., the claim set of 06/17/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘242 claims “A method for assessing a risk in a subject having heart failure that is (i) the risk for getting a cardiovascular event… comprising a) determining the level and/or the amount of Selenoprotein P and/or fragments thereof in a sample of said subject… due to heart failure” (claim 1), “A method for assessing a risk in a subject having heart failure… according to claim 1… heart failure is enhanced when said and/or the amount of Selenoprotein P and/or fragments thereof in said sample is below a threshold, wherein said threshold is between 2.0 and 4.4 mg/L… most preferred said threshold is 3.3 mg/L” (claim 3), “A method for assessing a risk in a subject having heart failure… according to claim 1… wherein said threshold has been determined by the calculation of receiver operating characteristic curves (ROC curves)… at various threshold value settings” (claim 4), “A method for assessing a risk in a subject having heart failure… according to claim 1… said level and/or amount of Selenoprotein P and/or fragments thereof has been determined by an immunoassay using at least one binder binding to SEQ ID No.2” (claim 8), “A method for assessing a risk in a subject having heart failure… according to claim 1… said level and/or amount of Selenoprotein P and/or fragments thereof has been determined by mass spectroscopy” (claim 10), and “A method for assessing a risk in a subject having heart failure… according to claim 1, wherein the sample is a bodily fluid selected from the group comprising whole blood, plasma, and serum” (claim 14), reading on claims 1, 3-5, 7, 9, 11, and 14 of this Application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623